 

 

 

 

 

 

 

 

TAL! OF a]

 

 

r Jurisdicrion

 

 

 
 
 
 

DEDbE AAKRI. OVS APPeGys ha thi Sb AL

 

 

 

 

 

  
  
 

* h@ @€venss Fiin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:19-cv-01276-WCG. Filed 09/03/19 Page 1 of 2 Document 1
 

 

 

 

 

 

 

 

 

 

   

 

t

: ea Away frow the [a@wietré :

¥

d thas ( EDDIE AAARLow/ in. by S
Face pI Louinetee = DIE ae then aS kes nah CORN
And One Of the offcers Said welcome te if

    

 

  

B &
C-AL

 

pres

        
 
  
   
 

 

 

   

desries € SS Sv

 

 

 

 

 

Ne p Ahi LS Le Vy ae
ay ALES, & =EC a Lo Wr the a mounte OL \ fo

 

 

 

  

£ UL SUpmireed |

Case 1:19-cv-01276-WCG Filed 09/03/19 Page 2 of 2 Document 1

 

 

 
